                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO.: 2:19-cr-112-SPC-NPM

MATTHEW CHRISTIAN
STEVENS


                                        ORDER1

       Before the Court is Defendant Matthew Christian Stevens’ Consent to

Transfer of Case for Plea and Sentence. (Doc. 6). Federal Rule of Criminal

Procedure 20 governs his motion:

              A prosecution may be transferred from the district
              where the indictment . . . is pending, . . . to the district
              where the defendant is arrested, held, or present if: (1)
              the defendant states in writing a wish to plead guilty
              or nolo contendere and to waive trial in the district
              where the indictment . . . is pending, consents in
              writing to the court’s disposing of the case in the
              transferee district, and files the statement in the
              transferee district; and (2) the Untied States attorneys
              in both districts approve the transfer in writing.

Fed. R. Crim. P. 20(a). After receiving said approvals and the defendant’s

statement, the rule requires the clerk to send the file to the clerk in the

transferee district. Fed. R. Crim. P. 20(b).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      Defendant is being held in the United States District Court for the

Northern District of Ohio, Western Division. And he wants to plead guilty to

this charged offense there and waives trial here. He also consents to the

Northern District of Ohio disposing this action. The Acting United States

Attorneys for this District and the Northern District of Ohio both consent to

the transfer. Because Rule 20 has been satisfied, the Court grants Defendant’s

motion.

      Accordingly, it is now

      ORDERED:

      Defendant Matthew Christian Stevens’ Consent to Transfer of Case for

Plea and Sentence (Doc. 6) is GRANTED. The Clerk is DIRECTED to send

this action’s file, or a certified copy, to the Clerk of the United States District

Court for the Northern District of Ohio.

      DONE AND ORDERED in Fort Myers, Florida on June 7, 2021.




Copies: Counsel of Record




                                        2
